REASONS FOR ALLOWANCE
The claims are considered to be allowable over the prior art. The closest prior art is considered to be Conti, et al., U.S. PGPUB No. 2020/015360 (“Conti”). With regard to independent Claim 1, Conti teaches a computer-implemented method for training a machine learning (ML) model, the method being executed by one or more processors and comprising: 
receiving structured data comprising a set of columns and a set of rows, each column having a plurality of values, and each row representing a record comprising a set of values of the set of columns; defining a set of strings by, for each row, concatenating values in the set of padded values to provide a string; ([0051]-[0054] describe that relational data in the form of rows and columns of data is identified, where each row pertains to a record for a particular entity. Text can be extracted and a relational row can be converted to a sentence); and
training the ML model by providing, for each string in the set of strings, an embedding comprising an abstract representation of a record of a respective row and processing the embedding through an attention layer of the ML model ([0054] describes that rows of the database are converted to a sentence, shown at Fig. 3 as a combined textual sentence of the words for a record in the database. [0061]-[0063] describe that the relational database data can be used to generate vector embeddings and train a machine learning model). 
Conti does not teach determining, for each column, a column width defining a number of characters; providing, for each row, a set of padded values, each padded value corresponding to a column and comprising a value of the set of values and one or more padding characters, the value and the one or more padding values collectively having a length equal to a respective column width. 
Diner, et al., U.S. PGPUB No. 2013/0262519 teaches that data vectors formed from text in data tables can be padded according to a determined column width for vector segments at [0036]-[0037], however the reference does not teach and the prior art does not teach or suggest that the padding characters together with each column value collectively have a length equal to a respective column width.
Additional relevant prior art includes Kass, U.S. PGPUB No. 2018/0081947, which additionally discloses concatenating data rows into vectors, such as at Fig. 3. Leskovec, et al., U.S. PGPUB No. 2019/0286943 similarly discloses embedding vectors generated from content at [0028], and training machine learning models with those vectors at [0106] et seq. However, as the references alone or on combination do not teach or suggest every element of independent Claim 1 and, by extension, the other independent claims which recite subject matter commensurate in scope with that of Claim 1, the claims are considered allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

8/10/2022